Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. 

Claim 1 is directed towards a system for generating lifestyle change recommendations based on biological extractions, the system comprising  a computing device, the computing device designed and configured for: 
receiving a biological extraction pertaining to a user; 
generating, using a first machine-learning process, a plurality of lifestyle intervention combinations as a function of the biological extraction, wherein generating the plurality of lifestyle intervention combinations further comprises: 
training a first machine-learning model using a first training data set and the first machine-learning process, wherein the first training data set includes entries correlating biological extraction data with lifestyle intervention combinations; and 
utilizing the first machine-learning model to output the plurality of lifestyle intervention combinations using the biological extraction as an input; 
assigning, using a second machine-learning process, to each lifestyle intervention combination of the plurality of lifestyle intervention combinations, a projected degree of user adherence to each lifestyle intervention combination indicating an estimated degree of adherence to each lifestyle intervention combination by the user, wherein assigning the projected degree of projected user adherence further comprises:
 training a second machine-learning model using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data; and 
utilizing the second machine-learning model to output the projected degree of user adherence using the lifestyle intervention combination as an input; and 
selecting, from the plurality of lifestyle intervention combinations, a lifestyle intervention combination as a function of the projected degree of projected user adherence of the selected lifestyle intervention combination. 

For claim rejection under 35USC 101, the current invention recites “using first training model for correlating biological extraction with lifestyle intervention, a second training model for correlating biological extraction with lifestyle intervention combination”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception.
For claim rejection under USC 103, claim 1 closely relates to Guyon et al. (US. 200600644415A1) in view of Cox et al. (US. 20170286622A1). Guyon to analyze biological data at multiple stages of investigation into biological functions and integrate the different kinds of data for novel diagnostic and prognostic determination. Cox describes the mechanism to receive patient information and perform a machine learning operation to train a risk scoring algorithm for scoring risk of adverse condition.
However, the combined art fails to disclose training a second machine-learning model using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data; and utilizing the second machine-learning model to output the projected degree of user adherence using the lifestyle intervention combination as an input; and selecting, from the plurality of lifestyle intervention combinations, a lifestyle intervention combination as a function of the projected degree of projected user adherence of the selected lifestyle intervention combination

The foreign reference WO2009117122A2 discloses methods for generating genetic profiles or analyses. Included are methods for conducting comprehensive, dynamic genetic analysis. Also provided are methods for determining genetic health scores for specific phenotypes, such as diseases, disorders, traits, and conditions, as well as for organ systems, for certain medical specialties, and for overall health..  
However, the reference does not disclose training a second machine-learning model using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data; and utilizing the second machine-learning model to output the projected degree of user adherence using the lifestyle intervention combination as an input; and selecting, from the plurality of lifestyle intervention combinations, a lifestyle intervention combination as a function of the projected degree of projected user adherence of the selected lifestyle intervention combination 

The closest NPL reference “Design and development of Diabetes Management system using Machine Learnings” describes the design and implementation of asoftware.system to improve the management of diabetes using machine learning approach and demonstrate and evaluate in effectiveness in controlling diabetes 
However, the NPL reference does not disclose training a second machine-learning model using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data; and utilizing the second machine-learning model to output the projected degree of user adherence using the lifestyle intervention combination as an input; and selecting, from the plurality of lifestyle intervention combinations, a lifestyle intervention combination as a function of the projected degree of projected user adherence of the selected lifestyle intervention combination

Claims 2-10 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 11-20 incorporate all the limitations of claims 1-10 and are allowed for the same reasons given above. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686